Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments, filed 03/29/2021, have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Applicants have amended their claims, filed 03/29/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Applicant’s amendment amended claims 1 and 16.
Applicant’s amendment left claims 2-15 and 17-21 as originally filed.
	Claims 1-3 are the current claims hereby under examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In Claim 1, the generic placeholder “communication circuitry” with the transitional phrase “for” is modified by the functional language “wirelessly communicating measured glucose concentrations of the aqueous humor to an external device” 
In Claim 1, the generic placeholder “a sensor” with the transitional phrase “for” is modified by the functional language “measuring a concentration of glucose in aqueous humor of the eye”
In Claim 16, the generic placeholder “communication circuitry” with the transitional phrase “for” is modified by the functional language “wirelessly communicating measured glucose concentrations of the aqueous humor to an external device” 
In Claim 16, the generic placeholder “a pressure sensor” is stated
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification filed 12/04/2018 refers to the communication circuitry may comprise an inductor and an RF antenna.
page 7) or a two-electrode electrochemical sensor (page 9) or may function under various operating principles including but not limited to potentiometric, amperometric, or conductometric (page 13).
The specification filed 12/04/2018 refers to the pressure sensor as a capacitive pressure sensor (page 4) and a MEMS pressure sensor (page 6).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102 – Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Response to Arguments
	Applicant’s amendment fled 03/29/2021 amended claim 1 to include the new claim limitations “a proximal end having a crossbar tab and (ii) a distal end that houses a sensor, the biocompatible housing configured to be implanted in an incision of a sclera of an eye such that the crossbar tab 
Claim Rejections - 35 USC § 103 – New and Modified
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haffner (US 20140275923 A1) and in view of Cao (US 20160000325 A1).
Regarding Claim 1, Haffner discloses an implantable ocular glucose sensor device, comprising:
a biocompatible housing ([0055], biocompatible housing 290) a distal end that houses a sensor ([0046, sensor 200 on distal end of device shown in Fig. 1C]), the biocompatible housing configured to be implanted in an incision of a sclera of an eye ([0121], At least the distal portion of the elongate body is sized and configured to be placed through an incision in the sclera) such that a part of the housing protrudes externally of the sclera ([0108], Implantation by this method may result in some or all of the sensor device residing or between the sclera and the conjunctiva (between the sclera and the conjunctiva is external to the sclera)) and the sensor is in an anterior chamber of an eye ([0047], placement may be partially or completely located within the anterior chamber);
the sensor ([0049], sensor 200) for measuring a concentration of glucose in aqueous humor of the eye ([0049], may also, or alternatively, measure glucose concentration in the aqueous humor), the sensor disposed at least partially within an interior space defined by the biocompatible housing ([0055], each of the components of the implantable intraocular physiological sensor 200 may be wholly or partially housed in a biocompatible housing 290); and
communication circuitry ([0062], transmitter module 280) for wirelessly communicating measured glucose concentrations ([0057], the physiological characteristic sensing module 250 can be designed to measure intraocular glucose concentration) of the aqueous humor to an external device ([0062], wirelessly transmitting measurements from the physiological characteristic sensing module 250 to an external device), the communication circuitry in electrical communication with the sensor ([0066], that signal and/or command lines can be provided between any and all of the components of the sensor 200 (e.g., between the controller module 270, the physiological characteristic sensing module 250, the measurement storage module 260, the transmitter module 280, and/or the power supply electronics 220, etc.)) and disposed at least partially within the interior space defined by the biocompatible housing ([0055], Each of the components of the implantable intraocular physiological sensor 200 may be wholly or partially housed in a biocompatible housing 290).
However, Haffner does not explicitly disclose the device wherein a biocompatible housing comprises a proximal end having a crossbar tab and the biocompatible housing configured to be implanted in an incision of a sclera of an eye such that the crossbar tab protrudes externally of the sclera. Cao teaches an implantable ocular device ([0003], devices and methods for implanting an intraocular pressure (IOP) sensor within an eye of a patient) comprising a biocompatible housing ([0036], one of ordinary skill in the art would recognize that a implanted into the eye shown in Fig. 2C would be biocompatible) with a proximal end having a crossbar tab ([0036], the anchoring members 12 resiliently extend laterally outward) and the biocompatible housing configured to be implanted in an incision of a sclera of an eye ([0035], distal tip 21 is advanced distally along the insertion axis until a distal facing surface of the syringe 22 abuts against the ballooned portion 4. The distal tip 21 is then refracted into the syringe 20 such that displacement of fluid within the syringe causes the sensor device 10 to maintain its position while the distal tip 21 is refracted, thereby releasing the sensor device from the syringe or injector 20) such that the crossbar tab protrudes externally of the sclera ([0036], anchoring members are against the outer surface of the sclera 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Haffner to include the anchoring means external to the sclera as taught by Cao to fix the sensor’s location and prevent the sensor from slipping into the vitreous body, which could cause damage to the retina or optic nerve (Cao [0036]).
Regarding Claim 12, modified Haffner discloses the device of claim 1 as described above, and Haffner further discloses wherein the communication circuitry comprises an inductor ([0053], an implantable physiological sensor may be externally powered via inductive coupling. An inductor would be inherent to a circuit capable of inductive coupling).
Regarding Claim 14, modified Haffner discloses the device of claim 1, and Haffner further discloses wherein the communication circuitry ([0044], a transmitter module 280 with an antenna 285) comprises an RF antenna ([0078], transmission of electromagnetic waves from the antenna).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Haffner (US 20140275923 A1) and Cao (US 20160000325 A1) as applied to claim 1 above, and in view of Feldman (US 20100213057 A1).
Regarding Claim 2, modified Haffner discloses the device of Claim 1.
[0092], flexible substrate) is thermoplastic polyurethane film ([0092], Examples of useful plastic or polymeric materials include thermoplastics such as polyurethanes). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing disclosed in Haffner to include the thermoplastic polyurethane film taught in Feldman to reduce pain to the patient and damage to the tissue caused by the implantation of and/or the wearing of the sensor (Feldman [0092]).
Regarding Claim 3, modified Haffner discloses the device of Claim 1.
However, modified Haffner does not disclose the biocompatible housing is injection molded over the sensor and communication circuitry. Feldman teaches a device wherein a biocompatible housing is injection molded ([0102], housing of the sensor control unit may be formed using a variety of techniques including, for example, injection molding) over a sensor and communication circuitry ([0102], electronic components of the sensor control unit and/or other items, including a battery or a speaker for an audible alarm, may be placed in the hollow or recessed areas). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing disclosed in Haffner to be injection molded as taught in Feldman to create a single integral unit that can have its shape modified depending on the desired use (Feldman [0101]). 
Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haffner (US 20140275923 A1) and Cao (US 20160000325 A1) as applied to claim 1 above, and in view of Abreu (US 6120460 A).
Regarding Claim 4, modified Haffner discloses the device according to Claim 1. 
However, modified Haffner does not disclose the sensor comprises a three-electrode electrochemical system that includes a working electrode, a counter electrode, and a reference Col. 28 lines 4-5, preferred embodiment includes a tree electrode Setup) that includes a working electrode (Col. 28 line 5, working electrode), a counter electrode (Col. 28 line 5, auxiliary electrode), and a reference electrode (Col. 28 line 6, reference electrode). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor disclosed in Haffner to include the 3 electrode setup taught by Abreu to create a sufficient electrical current proportional to the amount of glucose in the fluid (Abreu Col. 28 lines 1-16). Accurately determining the amount of glucose present in the fluid in the fluid increases the effectiveness of the device and allows the user to make more informed decisions. 
Regarding Claim 5, modified Haffner discloses the device according to Claim 4, and Abreu further teaches a working electrode is modified with glucose oxidase (Col. 28 lines 18-21, Anodes may be preferably constructed as a platinum wire coated with glucose oxidase or preferably covered by an immobilized glucose oxidase membrane). 
Regarding Claim 8, modified Haffner discloses the device of Claim 1. 
However, modified Haffner does not disclose the device wherein the sensor comprises a two-electrode electrochemical system including a working electrode and a dual counter or reference electrode. Abreu teaches a device wherein the sensor comprises a two-electrode electrochemical system (Col. 28 lines 8-10, it should be noted though, that a glucose Sensor could function well using two electrodes) including a working electrode (Col. 28 lines 10-11, working electrode) and a dual counter or reference electrode (Col. 28. Lines 10-11, auxiliary electrode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor disclosed in Haffner to include the two electrode system taught in Abreu to create a sufficient electrical current proportional to the amount of glucose in the fluid (Abreu Col. 28 lines 1-16). Accurately 
Regarding Claim 9, modified Haffner teaches the device of claim 8, and Abreu further teaches wherein the working electrode is modified with glucose oxidase (Col. 28 lines 18-21, Anodes may be preferably constructed as a platinum wire coated with glucose oxidase or preferably covered by an immobilized glucose oxidase membrane). 
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haffner (US 20140275923 A1), Cao (US 20160000325 A1), and Abreu (US 6120460 A) as applied to claims 4 and 8 above, and in view of Feldman (US 20100213057 A1).
Regarding Claim 6, modified Haffner teaches the device of claim 4.
However, modified Haffner does not teach the device wherein the working electrode is modified with glucose dehydrogenase. Feldman teaches a device wherein a working electrode is modified with glucose dehydrogenase ([0075], A sensing layer that is in direct contact with the working electrode may contain glucose dehydrogenase). It would have been obvious to one having ordinary skill in the art to modify the electrode taught by Abreu to include a sensing layer containing glucose dehydrogenase as taught by Feldman to transfer electrons directly or indirectly between the analyte and the working electrode, and to facilitate a reaction of the analyte when the analyte of interest is glucose (Feldman [0083]). Including the sensing layer helps with the effectiveness of the electrode and leads to a more accurate measurement of glucose which increases patient safety. 
Regarding Claim 10, modified Haffner teaches the device of claim 8.
However, modified Haffner does not teach the device wherein the working electrode is modified with glucose dehydrogenase. Feldman teaches a device wherein a working electrode is modified with glucose dehydrogenase ([0075], A sensing layer that is in direct contact with the working electrode may contain glucose dehydrogenase). It would have been obvious to one having ordinary skill in the art to Feldman [0083]). Including the sensing layer helps with the effectiveness of the electrode and leads to a more accurate measurement of glucose which increases patient safety. 
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haffner (US 20140275923 A1), Cao (US 20160000325 A1), and Abreu (US 6120460 A) as applied to claims 4 and 8 above, and in view of Kim (US 9772301 B2).
Regarding Claim 7, modified Haffner teaches the device according to Claim 4.
	However, modified Haffner does not disclose the device wherein the working electrode contains a nanostructured metal-oxide layer. Kim teaches a device wherein the working electrode contains a nanostructured metal-oxide layer (Col. 9 lines 1-4, a sensing part including a core-shell nanostructure that has a core including a first metal oxide formed on the electrode layer). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode taught by Abreu to include the metal oxide nanostructure taught in Kim to give the electrode a high surface are to volume ration and increase the sensitivity of the device (Kim Col. 1 lines 45-50).
	Regarding Claim 11, modified Haffner teaches the device according to Claim 8.
	However, modified Haffner does not disclose the device wherein the working electrode contains a nanostructured metal-oxide layer. Kim teaches a device wherein the working electrode contains a nanostructured metal-oxide layer (Col. 9 lines 1-4, a sensing part including a core-shell nanostructure that has a core including a first metal oxide formed on the electrode layer). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode taught by Abreu to include the metal oxide nanostructure taught in Kim to give the Kim Col. 1 lines 45-50).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haffner (US 20140275923 A1) and Cao (US 20160000325 A1) as applied to claim 12 above, and in view of Najafi (US 9498130 B2).
Regarding Claim 13, modified Haffner discloses the device of claim 12.
However, modified Haffner does not disclose the device wherein the inductor is connected to a rectifier and used to power the sensor. Najafi teaches a device wherein an inductor (Col. 4 lines 3-17, coil 9) is connected to a rectifier (Col. 4 lines 3-17, implant circuit 8 may rectify the alternating waveform) and used to power the sensor (Col. 4 lines 3-17, create a direct voltage, which analog and/or digital circuitry may use as a power supply). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit disclosed in Haffner to include the rectifier taught in Najafi to provide the necessary power to the device without having to include a power source (Najafi Col 4 lines 3-17). Powering the device through induction allows for the designer to remove a battery source which allows the device to be made smaller which decreases the burden placed on the patient. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haffner (US 20140275923 A1) and Cao (US 20160000325 A1) as applied to claim 1 above, and in view of Pugh (US 20120162600 A1).
	Regarding Claim 15, modified Haffner discloses the device of claim 1.
However, modified Haffner does not disclose the device wherein the sensor is powered by a thin film battery disposed within the biocompatible housing. Pugh teaches a device wherein the sensor ([0106], may be used in conjunction with electronic components like sensors) is powered by a thin film ([0102], film battery 210) battery disposed within the biocompatible housing ([0036], lens with embedded Energy Source batteries). It would have been obvious to one having ordinary skill in the art Pugh [0047]).
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Han (WO 0116575 A1) and in view of Haffner (US 20140275923 A1) and Cao (US 20160000325 A1).
	Regarding Claim 16, Han discloses an implantable ocular glucose sensor device, comprising:
a biocompatible housing (Page 9 line 15, biocompatible enclosure 20) configured to be implanted (Page 9 line 20, enclosure 20 is designed to be implanted directly into the human body);
a polymer layer disposed at least partially within an interior space defined by the biocompatible housing (Page 9 lines 7-8, polymeric hydrogel 30 that swells), the polymer layer comprising a material that changes volume in response to varying glucose concentrations of the aqueous humor (Page 9 lines 7-8, polymeric hydrogel swells in proportion to the concentration of free glucose); 
a pressure sensor disposed at least partially within the interior space defined by the biocompatible housing and abutting the polymer layer (Page 9 lines 12-13, means for measuring the pressure of the hydrogel. Page 9 lines 22-23, means is preferably pressure transducer); and
communication circuitry (Page 9 lines 20-26, a battery operated telemeter) for wirelessly communicating (Page 9 lines 25-26, sends radio data signal) pressure signals from the pressure sensor to an external device (Page 9 line 26, data sent to a receiver operably attached to a computer), the communication circuitry in electrical communication with the pressure sensor (Page 16 lines 11-13, data from the transducer is sent to the means for reporting) and disposed at least partially within the interior space defined by the biocompatible housing (Page 10 lines 16-19, the means for measuring and means for reporting are located in a chamber in enclosure 20).
However, Han does not disclose a biocompatible housing comprising: (i) a proximal end having a crossbar tab and (ii) a distal end having a polymer layer, the biocompatible housing configured to be 
Haffner teaches a device where that at least a portion of a sensing layer exposed to aqueous humor of the eye while the device is implanted in the eye ([0087], the sensor device 500 may be inserted such that the sensing module 560 remains in the anterior chamber 610 and in fluid communication with the aqueous humor) and a biocompatible housing is configured to be implanted in an incision of a sclera ([0121], At least the distal portion of the elongate body is sized and configured to be placed through an incision in the sclera) of an eye such that a part of the housing protrudes externally of the sclera ([0108], Implantation by this method may result in some or all of the sensor device residing or between the sclera and the conjunctiva (between the sclera and the conjunctiva is external to the sclera)) and the sensor is in an anterior chamber of an eye ([0047], placement may be partially or completely located within the anterior chamber). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing device disclosed in Han to be placed in communication with the aqueous humor as taught in Haffner to measure glucose in an immunologically-privileged site within the body and gain advantages over other implantable sensors that are made to measure glucose in non-immunologically privileged parts of the body (Haffner [0049]).
However, Haffner does not explicitly teach a device wherein a biocompatible housing comprises a proximal end having a crossbar tab and the biocompatible housing configured to be implanted in an incision of a sclera of an eye such that the crossbar tab protrudes externally of the sclera.
Cao teaches an implantable ocular device ([0003], devices and methods for implanting an intraocular pressure (IOP) sensor within an eye of a patient) comprising a biocompatible housing ([0036], one of ordinary skill in the art would recognize that a implanted into the eye shown in Fig. 2C would be biocompatible) with a proximal end having a crossbar tab ([0036], the anchoring members 12 resiliently extend laterally outward) and the biocompatible housing configured to be implanted in an incision of a sclera of an eye ([0035], distal tip 21 is advanced distally along the insertion axis until a distal facing surface of the syringe 22 abuts against the ballooned portion 4. The distal tip 21 is then refracted into the syringe 20 such that displacement of fluid within the syringe causes the sensor device 10 to maintain its position while the distal tip 21 is refracted, thereby releasing the sensor device from the syringe or injector 20) such that the crossbar tab protrudes externally of the sclera ([0036], anchoring members are against the outer surface of the sclera 5) and a sensor extends within the vitreous body ([0036], sensor s extends within the vitreous body). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Han to include the anchoring means external to the sclera as taught by Cao to fix the sensor’s location and prevent the sensor from slipping into the vitreous body, which could cause damage to the retina or optic nerve (Cao [0036]).
Regarding Claim 17, modified Han teaches the device of claim 16, and Han further discloses the polymer layer comprises boronic acid or a boronic acid derivative (Page 9 lines 27-30, replacing Con A with GBM like boronic acids).
Regarding Claim 18, modified Han teaches the device of claim 16, and Han further discloses the polymer layer is covered (Page 10 lines 12-13, the hydrogel is enclosed between the semipermeable membrane and the diaphragm) by a glucose permeable membrane (Page 10 lines 22-23, the semipermeable membrane allows passage of glucose).
Regarding Claim 19, modified Han teaches the device of claim 16, where Haffner further teaches a communication circuitry comprises an inductor ([0053], an implantable physiological sensor may be externally powered via inductive coupling. An inductor would be inherent to a circuit capable of inductive coupling).
[0056], the sensor may comprise a component of a passive resonant circuit which is interrogated by an external instrument).
Regarding Claim 21, modified Han teaches the device of claim 20, where Haffner further teaches the passive LC resonator transmits glucose concentration ([0064], the transmitter module 280 transmits glucose concentration measurements) to an external antenna ([0063], the module 250 may employ an antenna for wireless communication) through a change in resonant frequency of the passive LC resonator ([0063], an electrical circuit that develops a resonant frequency as a function of the level of physiological characteristic, wherein the resonant frequency can be determined with an external device).
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant amended claims 1 and 16 to enter limitations not explicitly taught or disclosed by the prior art previously applied. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791           

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791